DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of a post which projects from a rear face of the liquid crystal panel in a rear direction; a panel-side through-hole which is formed in the panel in such a way as to allow the post to pass through the panel-side through-hole, and which has a hole diameter that is larger than an outer diameter of the post; and a bracket-side through-hole which is formed in the bracket in such a way as to allow a first screw fastened to the post, to pass through the bracket-side through-hole, and which has a hole diameter that is larger than a screw diameter of the first screw and smaller than the outer diameter of the post.
The closely related prior art, Dabov et al. (US 20100061040) discloses (Figs. 1A-16) a display device, comprising: a liquid crystal panel (104; section 0042) which is integrated with a touch panel (touch sensing layer; section 0055) by bonding to a rear face of the touch panel; a panel (302) which is provided behind the liquid crystal panel, and to which the touch panel is attached; a bracket (136) which is provided.
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of a post which projects from a rear face of the liquid crystal panel in a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871